DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recitations of “a secondary cylinder” and “a primary cylinder” (claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Election/Restrictions
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/17/2022.
Applicant’s election without traverse of invention I in the reply filed on 10/17/2022 is acknowledged.
Claim Objections
Claim 6 is objected to because of the following informalities:  
Regarding claim 6, the recitation of “the intermediate layer” in line 1 lacks antecedent basis. The examiner believes the applicants intend to recite the interlayer composition.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fergen et al. (US 2014/0109782 A1) in view of Pitz et al. (US 2004/0206260 A1).
Fergen et al. teach the following claimed limitations:
Regarding claim 1, a method of producing a printed product (method of operating a transfer embossing device 1 to produce a printing material web 2 from a roll 3, [0024], FIG. 1), the method comprising:
providing a substrate (web 2, FIG. 1);
printing a printed image on the substrate using at least one printing medium (a second processing station 6 includes an offset printing unit, FIG. 1); and
providing an at least partially dried barrier layer on the printed image by applying a barrier composition to a support (transfer embossing station 7 having form cylinder 11 which scoops media out of a fluid reservoir 12, [0027], [0038], FIGs. 1, 2), drying the barrier composition at least partially, and transferring the at least partially dried barrier layer to the printed image (a dryer 17 is aimed at the circumferential surface of the embossing cylinder 14, [0028], FIG. 2).
Regarding claim 3, the barrier composition is a liquid or pasty composition (the following media are suggested as fluids, [0038]).
Regarding claim 4, the barrier composition comprises at least one water-based varnish (water-based varnishes, [0034]).
Regarding claim 7, the at least one printing medium is selected from water-based inkjet inks (inkjet system may be used for inking the embossing form 18, 19, [0036], fluids can be water based, [0034]).
Regarding claim 8, the at least one support is a printing unit cylinder of a printing press (embossing cylinder 14, FIGs. 1-2).
Regarding claim 9, the step of providing the at least partially dried barrier comprises the following method steps:
applying the barrier composition to a secondary cylinder of a printing press (form cylinder 11, FIG. 2);
at least partially drying the barrier composition on the secondary cylinder of the printing press to obtain an at least partially dried barrier layer on the secondary cylinder of the printing press (fluid on the form cylinder 11 partially dries due to evaporation of the solvent into the atmosphere, FIG. 2); and
transferring the at least partially dried barrier layer from the secondary cylinder of the printing press to a primary cylinder of the printing press (transferring of the fluid from the form cylinder 11 to the embossing cylinder 14, FIG. 2), to thereby transfer the at least partially dried barrier layer to the dried printed image (nip between the embossing cylinder 14 and an impression cylinder 16, FIG. 2).
Fergen et al. do not teach the following claimed limitations:
Further regarding claim 1, applying an interlayer composition to the substrate; and printing the printed image on the interlayer and drying the interlayer composition and the image to form a dried printed image.
Regarding claim 5, the at least one interlayer composition is selected from precoats for water-based inkjet inks.
Pitz et al. teach the following claimed limitations:
Further regarding claim 1, applying an interlayer composition to the substrate (engraved roller 120 transports treatment agent 118 to printing substrate 14, [0044], FIG. 1); and printing the printed image on the interlayer (printing ink 114 on treatment agent 118, [0044]; FIG. 1) and drying the interlayer composition and the image to form a dried printed image (a field 20 of radiant energy sources 10 to achieve rapid drying, [0045], FIGs. 1, 2) for the purpose of accelerating the drying of the printing ink on the printing substrate.
Further regarding claim 5, the at least one interlayer composition is selected from precoats for solvent-containing printing ink ([0044]) for the purpose of accelerating the drying of the printing ink on the printing substrate. A well-known solvent-containing printing ink is water-based inkjet ink.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate applying an interlayer composition to the substrate; and printing the printed image on the interlayer and drying the interlayer composition and the image to form a dried printed image; the at least one interlayer composition is selected from precoats for solvent-containing printing ink, as taught by Pitz et al., into Fergen et al. for the purpose of accelerating the drying of the printing ink on the printing substrate.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fergen et al. (US 2014/0109782 A1) as modified by Pitz et al. (US 2004/0206260 A1) as applied to claim 1 above, and further in view of Spitteler et al. (US 2022/0267622 A1).
Fergen et al. as modified by Pitz et al. do not teach the following claimed limitations:
Regarding claim 2, following the step of providing the at least partially dried barrier, applying varnish to the at least partially dried barrier layer and drying the varnish.
Spitteler et al. teach the following claimed limitations:
Further regarding claim 2, applying more than one protective layers may be further applied on top of the intaglio printed pattern or image, the protective layers being made of protective varnishes ([0109]) for the purpose of increasing the durability from soiling, increasing chemical resistance, increasing cleanliness, increasing circulation lifetime and modification of aesthetical appearance. The protective varnish layers are dried using the steps mentioned in claim 1 above.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate applying more than one protective layers may be further applied on top of the intaglio printed pattern or image, the protective layers being made of protective varnishes, as taught by Spitteler et al., into Fergen et al. as modified by Pitz et al. for the purpose of increasing the durability from soiling, increasing chemical resistance, increasing cleanliness, increasing circulation lifetime and modification of aesthetical appearance.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fergen et al. (US 2014/0109782 A1) as modified by Pitz et al. (US 2004/0206260 A1) as applied to claim 1 above, and further in view of Niu et al. (US 2018/0312717 A1).
Fergen et al. as modified by Pitz et al. do not teach the following claimed limitations:
Regarding claim 6, the interlayer composition has an acidic pH value.
Niu et al. teach the following claimed limitations:
Further regarding claim 6, the interlayer composition has an acidic pH value (the primer composition can be acidic, [0031]) for the purpose of improving the ability of the substrate to receive water-based inks.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the interlayer composition has an acidic pH value, as taught by Niu et al., into Fergen et al. as modified by Pitz et al. for the purpose of improving the ability of the substrate to receive water-based inks.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




14 November 2022
/KENDRICK X LIU/Examiner, Art Unit 2853                                                                                                                                                                                                        
/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852